IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 EDMUND OKOLIE,
                                                       No. 76665-1-I
                            Appellant,
                                                       DIVISION ONE
                 V.

 WASHINGTON STATE DEPARTMENT                           UNPUBLISHED OPINION
 OF LABOR AND INDUSTRIES,
                                                      FILED: March 11,2019
                            Respondent.


       SMITH,   J.    —   Edmund Okolie appeals a superior court’s order affirming the

Department of Labor and Industries’ calculation of his monthly wage for the

purposes of workers’ compensation. Because Okolie raises no meritorious

issues, we affirm the decision of the superior court.

                                           FACTS

       In November 2006, Edmund Okolie was injured while working as a

handyman for Blessed Trinity Home, an assisted living facility. Okolie filed a

workers’ compensation claim with the Department in which he listed his monthly

wage at the time of injury as $1 ,014.32.1

       In January 2007, Blessed Trinity Home submitted an Employer Report of

Industrial Injury or Occupational Disease form to the Department. The form listed


       1Former RCW 51 .08.178 (1988) governs the determination of
compensation for time loss and loss of earning power, which is based on monthly
wages the employee was receiving at the time of the injury.
No. 76665-1-112


Okolie’s rate of pay as “deserves at least $15.00 ph.” It also stated that Okolie

would receive “[p]rofit sharing when profitable” and listed Okolie as a “partner” of

the company. The form did not list Okolie’s actual monthly wage.

       In March 2008, Blessed Trinity Home’s certified public accountant

completed the Department’s Worker Wage and Employment Information form.

The form specified, consistent with Okolie’s self-report, that Okolie’s monthly

wage at the time of injury was $1,014.32. The form also noted that Okolie had

received a $1,000 bonus in the prior 12-month period, but did not receive any

health care or housing benefit as part of his compensation.

       In August 2008, the Department issued an order setting Okolie’s gross

monthly wage at the time of injury as $1,097.65. The Department reached this

figure by prorating Okolie’s bonus over 12 months and adding it to the monthly

wage of $1,014.32.2

       Okolie filed a protest of the Department’s order. In response, the

Department requested 2006 payroll information from Okolie and Blessed Trinity

Home. Okolie provided a copy of his 2006 W-2 form, which showed that his

wage income was $12,648, consistent with the Department’s wage calculation.

       In February 2014, the Department affirmed its August 2008 wage

calculation.3 Okolie appealed to the Board of Industrial Insurance Appeals

      2  Former RCW 51.08.178(3) requires the Department to average bonuses
received from the employer within 12 months of an injury and include that
amount in calculating the employee’s wages.
       ~ The delay resulted from the fact that the Board initially determined that
Okolie did not timely protest the Department’s August 2008 order. Okolie
appealed the Board’s decision to the superior court, which reversed the decision
and directed the Department to consider the protest timely.

                                             2
No. 76665-1-113


(Board), contending that the Department’s calculation was incorrect. He argued

that his monthly wage was actually $2,100 per month and that his employer also

paid for his housing and a cell phone, which he asserted should be included in

the wage calculation.4 In January 2015, an industrial appeals judge affirmed the

Department’s order, finding that Okolie ‘provided no evidence, other than

assertions, that support his contention his monthly wage calculation is incorrect.”

       A three-member panel of the Board affirmed the Department’s February

2014 order.5 The panel noted discrepancies in Okolie’s various accounts of his

monthly wage and found Okolie’s representations to be not credible.

       The superior court affirmed the Board’s decision and adopted its findings

of fact. The superior court additionally found that

       [alt the time of his industrial injury, Mr. Okolie’s monthly wage was
       $1,014.32, and his employer did not provide a housing allowance
       as part of his wage. In the year prior to his industrial injury, Mr.
       Okolie’s employer gave him a one-time $1,000 bonus.
Okolie appeals.

                                   DISCUSSION

      Washington’s Industrial Insurance Act, Title 51 RCW, governs judicial

review of workers’ compensation cases. Rogers v. Dept of Labor & Indus., 151




       ~ Former RCW 51 .08.178(1) provides that the term “wages” must “include
the reasonable value of board, housing, fuel, or other consideration of like nature
received from the employer as part of the contract of hire.”
       ~ After the Board affirmed, Okolie appealed to the superior court a second
time. The superior court remanded to the Board with directions to consider
additional portions of the record. The Board did so and again affirmed the
Department’s February 2014 order.

                                             3
No. 76665-1-114


Wn. App. 174, 179, 210 P.3d 355 (2009). The superior court conducts a de novo

review of the Board’s decision, relying exclusively on the certified board record.

RCW51.52.115; McCaulleyv. Dep’tof Labor& lndus., 5Wn.App. 2d 304, 312,

424 P.3d 221 (2018). The Board’s findings and decision are prima facie correct,

and the individual challenging the decision has the burden of proof. Spivey v.

City of Bellevue, 187 Wash. 2d 716, 727, 389 P.3d 504 (2017).

       This court reviews the superior court’s decision, not the Board’s order.

RCW 51.52.140. Specifically, we review whether substantial evidence supports

the superior court’s factual findings and whether the superior court’s conclusions

of law flow from those findings. Rogers, 151 Wash. App. at 180. Like the superior

court, our review is based solely on the evidence and testimony presented to the

Board. RCW 51 .52.115; Bennerstrom v. Dep’t of Labor & Indus., 120 Wash. App.
853, 858, 86 P.3d 826 (2004). We view the record in the light most favorable to

the party who prevailed in superior court. Rogers, 151 Wash. App. at 180.

       We hold pro se litigants to the same standard as attorneys, and they must

comply with all procedural rules on appeal. In re Marriage of Olson, 69 Wash. App.
621, 626, 850 P.2d 527 (1993). An appellant must provide “argument in support

of the issues presented for review, together with citations to legal authority and

references to relevant parts of the record.” RAP 10.3(a)(6). “Passing treatment

of an issue or lack of reasoned argument is insufficient to merit judicial

consideration.” Holland v. City of Tacoma, 90 Wash. App. 533, 538, 954 P.2d 290

(1 998). Okolie’s claims are conclusory in nature and unsupported by citation to




                                             4
No. 76665-1-1/5


the record or authority. We are mindful of the difficulties inherent in self-

representation and address his claims to the extent possible.

       Okolie appears primarily to challenge the Department’s wage calculation.

But Okolie has not assigned error to any of the superior court’s findings regarding

his wage calculation, making them verities on appeal. See Nelson v. Dep’t of

Labor & Indus., 175 Wash. App. 718, 723, 308 P.3d 686 (2013). Nor has Okolie

offered any argument or analysis challenging the manner in which the

Department calculated his monthly wage. Both the employer’s Worker Wage

and Employment Information form and Okolie’s 2006 W-2 form support the

Department’s calculation. Okolie provided no evidence to contradict the

Department’s calculation except for his own unsupported assertions, which the

Board found to be not credible. Credibility determinations are for the trier of fact

and are not subject to appellate review. Yow v. Dep’t of Health Unlicensed

Practice Program, 147 Wash. App. 807, 820, 199 P.3d 417 (2008).

       Oko lie also raises several claims that appear to relate to due process or

the appearance of fairness. He contends that the Department concealed the

January 2007 Employer Report of Industrial Injury or Occupational Disease form

from him. But the record shows that the Department sent the form to Okolie well

in advance of the hearing before of the industrial appeals judge. And because

the form does not state Okolie’s monthly wage nor support any of Okolie’s claims

regarding his compensation, Okolie does not demonstrate how he was

prejudiced in any way. Okolie raises a variety of other claims, including that the

superior court (1) was biased against him, (2) improperly allowed the Department


                                              5
No. 76665-1 -116


to be the moving party, and (3) failed to determine if he received a copy of the

Department’s proposed order prior to the hearing. Okolie identifies no specific

instances of bias, and this court has discerned none. See State v. Post, 118
Wash. 2d 596, 619, 826 P.2d 172, 837 P.2d 599 (1992) (without evidence of actual

or potential bias, a claim of judicial bias is without merit). And Okolie does not

explain how he was prejudiced by the case designation or his alleged lack of

notice of the proposed order. See Burton v. Ascol, 105 Wash. 2d 344, 352-53, 715
P.2d 110 (1986) (party asserting lack of notice of presentation of a proposed

order must demonstrate prejudice; prejudice is not shown if the party was

“allowed to appeal the judgment and to argue the issues it wished to raise”).

       Finally, Okolie contends that he was denied equal protection. Because

Okolie’s claim is too conclusory to permit review, we do not address it.

      Affirmed.




WE CONCUR:
                                                  ~A         a
                                                         -